Judgment, Supreme Court, New York County (Ronald A. Zweibel, J.), rendered March 30, 1993, convicting defendant, after a jury trial, of criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 5 to 10 years, unanimously affirmed.
Defendant’s claim that the prosecutor’s summation deprived him of a fair trial by improperly commenting on his decision not to testify or present a defense, and by vouching for and bolstering the testimony of the People’s witnesses, is largely unpreserved, and in any event without merit. The challenged comments did not shift the burden of proof and were a fair response to a defense summation that implied that the police deliberately arrested an innocent man to satisfy neighborhood complaints (see, People v Carraquillo, 202 AD2d 253, 254, lv denied 84 NY2d 823). Concur—Sullivan, J. P., Ellerin, Asch, Nardelli and Williams, JJ.